DETAILED ACTION
This action is responsive to the Amendment filed on 05/02/2022. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
In Applicant’s response dated 05/02/2022 (hereinafter Response), Applicant amended Claims 1, 7-8, and 14-15; and argued against all objections and rejections previously set forth in the Office Action dated 01/31/2022.
Applicant’s amendment to claims 1, 7-8, and 14-15 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
As acknowledged in the telephonic interview held with Applicant’s representative on 04/26/2022 (see interview summary mailed 04/29/2022), while WALSH may be relied upon to teach “wherein the first media item is provided by a media streaming service” neither FINO nor WALSH may be relied upon to expressly disclose “suspending playback of the first media item by muting the playback of the first media item”.
It is noted that Examiner provided, during the interview, different references which may be relied upon to teach “suspending playback of the first media item by muting the playback of the first media item, wherein the first media item is provided by a media streaming service”. Applicant’s arguments do not address any of these references, nor did Applicant further amend around these references.
Accordingly, new grounds of rejection are presented below which are required in response to the Applicant’s amendment.
Examiner acknowledges the statement in [0026] that a "zone player" may also be referred to as a playback device, and withdraws the statement in the previous action regarding "no other written description support of a ‘playback device’ comprising at least a processor capable of executing stored program code" and instead reminds applicant that the breadth of "playback device" interpretation is not necessarily limited to "zone player”.
Claim Interpretation
The term “a computing device that is configured to control the playback device” recited in claims 6, 13, 20 is interpreted, based on the disclosure, as a suitably-configured “controller” as described in the instant application [0020, 0023] such as “controller 130” [0026, 0031], “controller 300” FIG 3, [0033-0035], “controller 500 which corresponds to controller 130” FIG 5, [0052-0057].
It is noted that “Audition mode” as described in the instant application is also controlled [0064] using one or more controllers, such as the controller shown in Figures 3 and/or Figure 5 including the voice-control function [0067] selecting an intercom function on a controller or player, and then speaking into a microphone connected to the system (e.g., microphones 422 and 516 embedded into the zone player 400 or controller 500). [0068] With the example system, a user may select content for audition or put the system into an audition mode, as previously described as playback options provided when selecting a track or a streaming audio content…
Thus the “playback device” recited in claim 1 “comprising at least one processor, non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to” perform the content audition may also be a controller (e.g. device of [0022], see [0075] audio content may be played on the system controller; see also [0139]) or a zone player (see e.g. [0026] A zone player 102-124, also referred to as a playback device, multimedia unit, speaker, player, and so on, provides audio, video, and/or audiovisual output).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FINO et al. (Pub. No.: US 2011/0234480 A1, previously cited) in view of WALSH et al. (Pub. No.: US 2003/0050058 A1, previously cited) further in view NELISSEN, Marco (Patent No.: US 8,190,438 B1, previously indicated as relevant).
Regarding claim 1 {and similarly claims 8 and 15}, FINO teaches the playback device {stored media with code to control a playback device ([0034] electronic device 200 can provide a scan preview of audio elements); method performed by a playback device} comprising: at least one processor ([0028] control circuitry 202 can include one or more processors); non-transitory computer-readable medium ([0030] storage 206); and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor ([0113] methods involved in the invention may be embodied in a computer program product that includes a machine readable and/or usable medium) such that the playback device is configured to ([0105] FIG.14 is illustrative processes that can be executed by an electronic device (e.g., electronic device 200 of FIG. 2); note additional processes in FIGs 7-9 which describe initiating preview, performing hierarchical and filtering scan preview or randomly selected scan preview; [0105] processes may be combined, rearranged, with additional steps):
play back a first media item ([0106], FIG 14 (1404) play initial song), wherein the first media item is provided by a media  service (in FIG 1, server 102 which provides content to client device 104 [0023] For example, server 102 can receive requests to obtain music, such as one or more songs. Responsive thereto, server 102 can locate and provide the requested songs as well as metadata associated with the songs);
while playing back the first media item, receive a command to enter a preview mode ([0106], FIG 14 (1406) user has requested scan preview) in which the playback device plays back one or more second media items for a predetermined duration that is shorter than a total duration of the one or more second media items ([0107] FIG 14 (1410) electronic device enters scan preview mode to provide previews of any number of songs…preview is played for a predetermined amount of time (e.g. 5, 10, 15, or 20 seconds);
responsive to receiving the command, enter the preview mode, thereby [as a result of this action, arguably an intended result] (i) suspending playback of the first media item ([0106] FIG 14, (1408) pause the initial song) and (ii) initiating playback of the one or more second media items for the predetermined duration ([0107] FIG 14 (1410) enter scan preview mode; (1412) preview of a first song of plurality of songs); and
terminate the preview mode ([0108] FIG 14 (1420) has user decided to exit preview mode), thereby [as a result of this action, arguably an intended result] (i) terminating playback of the one or more second media items ([0108] FIG 14 (1414) song being previewed is not selected, so ends; contrast with [0107] song is selected during preview, it continues to play in play mode), and (ii) resuming playback of the first media item ([0108] FIG 14 (1408) resume initial song starting at pause point).
While FINO uses a media server, FINO does not appear to expressly disclose the media server is a media streaming server. While FINO accepts a command to initiate the preview mode, the command is not explicitly described as a voice command. FINO does provide a user interface (see e.g. process in FIG 15) for navigating and selecting content (to preview, as well as to play after preview). While FINO clearly teaches suspending the play of a first media item, FINO does not expressly disclose the suspending is by muting the playback of the first media item.
WALSH is directed to a content delivery system (see abstract, [0041] DCDS used to deliver user-selected songs over an audio system) and may be relied upon to teach voice commands (see e.g. [0051] navigate and select content orally, using spoken voice commands) where the content delivery system includes a media streaming service (see [0005] streaming is known in the art; [0084] DCDS 105 provides broadband audio stream which may be shared by multiple users).
Specific details are described at [0083] the user interface to the DCDS may be a natural voice request by a user for an audio recording…user interface 909 may include a speaker for playback of music, a microphone for receiving voice input, display screen, and input buttons, depending on the client device 901 being used [0084] Multiple users may access the radio station DCDS 105 and listen to the music whether or not they choose to also make a request. Additionally, the same broadband audio stream may be shared by all users… [0085] When a user accesses the DCDS 105, both the radio station and voice interface may be made available to the user. 
Note also that the DCDS allows a user to sample streaming media (i.e. listen to previews) (see e.g. [0046] by selecting song to sample before requesting it be played; [0111] user can listen to samples returned as a result of a search in order to determine which song he or she would like to request).
WALSH explains an improvement [0097] By keeping the active vocabulary to a minimum at any given time, speech recognition may be performed by the client device based on existing voice tag techniques. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of FINO and WALSH before them, to have used the voice navigation with known streaming service of WALSH as part of the user interface and media preview system of FINO with a reasonable expectation of success. The combination is motivated by the recognized improvement that voice commands provide such as not needing to look at the user interface in order to cause a device to perform a particular function.
NELISSEN is directed primarily at (abstract) providing sound from multiple audio sources. NILISSEN describes the improvement at (col 1 lines 24-36), when a user is faced with multiple incoming streams of audio, the most important stream may be played while other sources are muted or substantially muted. When the most important stream ends, the other streams may be brought back in amplitude until another important audio stream is received by the user's device.
Simply by considering the preview request for the second media to be more important than the playing first media item as taught by FINO in view of WALSH because a user, through voice input, is deliberately interrupting one media item to hear another, one having ordinary skill the art at the time of invention can immediately see muting the playback of the first media item (as taught by NELISSEN) could be used when the first media item is streaming media so that the more important requested preview of the second media item could be heard, and once the requested preview has terminated, the first media item can be resumed (e.g. brought back in amplitude).
Accordingly, it would have been obvious to one having ordinary skill at the time of the invention, having the teachings of FINO in view of WALSH and NELISSEN before them, to have combined FINO in view of WALSH and NELISSEN by applying the muting technique of NELISSEN as the suspending mechanism of FINO in view of WALSH when dealing with streaming audio, with a reasonable expectation of success, the combination motivated by the suggestion that only the most important audio (e.g. the audio the user most needs to hear) should be played and all other audio muted at taught in NELISSEN.
Regarding dependent claim 2 {9, 16}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches 
wherein the one or more second media items are in a playback queue comprising a plurality of media items ([0107] previews a number of songs; note similarity with FIG 9, in particular [0078] selecting songs from each of the music groups so that the user can preview a song from each music group [0080] user can also run through all available music groups a second time previewing different songs [0081] which are randomly selected until user selects a song to play or terminates preview), and 
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to initiate playback of the one or more second media items for the predetermined duration comprise program instructions that are executable by the at least one processor such that (the code as rejected in claim 1) 
the playback device is configured to initiate playback of each media item of the plurality of media items for the predetermined duration ([0108] if user has not exited from preview mode (1420), device can play a different song; [0078] selecting songs from each of the music groups so that the user can preview a song from each music group [0080] user can also run through all available music groups a second time previewing different songs [0081] which are randomly selected until user selects a song to play or terminates preview).
Regarding dependent claim 3 {10, 17}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to (suitable instructions as in claim 1):
while playing back the one or more second media items for the predetermined duration, receive an input indicating a request to play back the one or more second media items outside of the preview mode ([0107] at step 1414, the electronic device determines that the song was selected,…); and
responsive to receiving the input, cause the one or more second media items to be added to a playback queue associated with the playback device ([0107] …process 1400 can transition back to play mode at step 1416. In play mode, the electronic device can continue playing the selected song at step 1418; interpreting “added to playback queue” as adding to the front of any playlist; where FINO teaches using playlists at [0024] and selecting a song during scan preview in order to create a playlist in at least [0048] and [0071]).
Regarding dependent claim 4 {11, 18}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to (suitable instructions as in claim 1): 
receive an input indicating a request to terminate the preview mode ([0108] user has decided to exit out of scan preview mode; note original claim 1 on page 11 “receiving user request to exit the preview mode” thus some input has been received).
Regarding dependent claim 5 {12, 19}, incorporating the rejection of claim 4 {11, 18}, FINO further teaches wherein the program instructions that are executable by the at least one processor such that the playback device is configured to terminate the preview mode comprise program instructions that are executable by the at least one processor such that the playback device is configured (suitable instructions as in claim 1) to 
terminate the preview mode based on receiving the input indicating the request to terminate the preview mode ([0108] if user has decided to exit scan preview mode, enter back into play mode).
Regarding dependent claim 6 {13, 20}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured (suitable instructions as in claim 1) to: 
cause a computing device that is configured to control the playback device to display, via an interface of the computing device, an indication of the one or more second media items (under the interpretation that the claimed “a computing device” is the playback device which is playing the media and controlling preview, FINO provides user interfaces for navigating and viewing available content; see e.g. method of FIG 15; see e.g. FIG 8 for method of providing interface for navigating and filtering media to be previewed; note that for the user to “select a song” in FINO, the song must necessarily be displayed in the user interface as FINO alone does not have voice input for selection, nor does the claim require selecting the song via voice input).
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FINO in view of WALSH, further in view of NELISSEN, further in view of GOLDBERG et al. (Pub. No.: US 2007/0142944 A1, previously cited).
Regarding dependent claim 7 {14}, incorporating the rejection of claim 1 {8}, FINO does not appear to expressly disclose 
the playback device is a first playback device;
the program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that 
the playback device is configured to play back the first media item in synchrony with a second playback device; and
the program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item comprise program instructions that are executable by the at least one processor such that 
the playback device is configured to resume playback of the first media item in synchrony with the second playback device.
WALSH, combined at least for the reasons discussed above, while teaching the system of FIG 1 (alternatively the system of FIG 8 or FIG 17), is nonetheless silent with respect to having a number of different playback devices that play media synchronously.
NELISSEN, combined at least for the reasons discussed above, further teaches a number of different output devices (see e.g. FIG 2A, speakers 206a-d) and might be said to suggest both the first media item and the second media items are played synchronously on these different output devices insofar as movie soundtrack 202 is provided from all four speakers as a single virtual speaker or surround sound (col 8 lines 1-12) before incoming call 213, where all sound is controlled by sound processing unit 210, including telephone call audio (col 7 lines 20-30; lines 40-51) and the ringing of the phone (illustrated in FIGs 2C and 2D (col 8 lines 24-35)). 
Although NELISSEN does also teach that the mobile telephone 213 could be an output device (see col 9 lines 24-32, FIGs 3 and 6), NELISSEN does not explicitly describe other output devices (e.g. speakers) as having processors, thus it would not be reasonable to rely solely on NELISSEN to teach multiple playback devices (each having a processor) commensurate with the scope and plain meaning of the claim.
GOLDBERG is directed to (abstract) method, system and apparatus for playing an audio signal synchronously on a first mobile audio player and at least a second mobile audio player.  GOLDBERG teaches:
[0019] a system of music sharing for a plurality of users. The system includes a first sharing device and at least one second sharing device, each comprising a musical signal store, a musical signal transmitter, a musical signal receiver, and a musical signal player. Furthermore, the system comprises a broadcast user operating the first sharing device and at least one member user operating the at least one second sharing device. The broadcast user plays the musical signal for his own enjoyment on the first sharing device and simultaneously transmits the musical signal to the receiver of the at least one second sharing device of the at least one member user, on which the musical signal is played for the at least one member user. The broadcast user and the at least one member user hear the musical signal substantially simultaneously.
See, for example, FIG 1 [0095] block diagram of a local audio network comprised of two linked audio units 100 operated by two persons [0096] Each unit 100 is comprised of an audio player 130, and an inter-unit transmitter/receiver 110. [0097] In operation, Unit A audio player 130 is playing recorded music under the control of a person to be designated User A. This music can derive from a variety of different sources…where [0098] audio signals can be any sound type, interchangeable with music. [0100] When a second individual, User B, perceives the transduced forms produced by User A DJ 200, he can then share the audio signal generated by the audio player 130 of Unit A, by use of the inter-unit transmitter/receiver 110 of Unit A and a compatible receiver 110 of Unit B. Audio signals received by Unit B from Unit A are played using the Unit B audio player 130, so that User A and User B hear the audio signals roughly simultaneously.
Each unit 100 [0102] may be a conventional media player, mobile device, or PDA [0104] with storage and an sound output mechanisms. These a mobile device being operated as a media player will inherently have a processor which is suitably programmed to execute the media player functions (e.g. an add-on module to any of these devices).
Thus, GOLDBERG may be relied upon to teach the playback device is a first playback device (unit A); program instructions that are executable by the at least one processor such that the playback device (e.g. Unit A) is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item in synchrony with a second playback device (e.g. Unit B);
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of FINO in view of WALSH and GOLDBERG before them, to have combined FINO in view of WALSH (teaching a media player capable of playing a first song, pausing the song in order to preview a second song, then resuming the first song) and GOLDBERG (a first media player capable of causing synchronous play of music at a second media player) by adding the broadcast functionality of GOLDBERG to the media player of FINO the combination resulting in program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item in synchrony with a second playback device (before scan preview) and the program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item in synchrony with the second playback device (after scan preview) with expected and predictable results.
The combination is motivated at least by the teachings in GOLDBERG which explains the benefits of such a system including [0004] preferable for the transfer of the music for simultaneous enjoyment, and which did not result in a permanent transfer of the music files between the devices, so as not to infringe on the intellectual property rights of the music owners.


	It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173